Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 1 of 12 Page ID #:72




   1
         CENTER FOR DISABILITY ACCESS
   2     Raymond Ballister Jr., Esq., SBN 111282
         Russell Handy, Esq., SBN 195058
   3     Amanda Seabock, Esq., SBN 289900
         Zachary Best, Esq., SBN 166035
   4     Mail: 8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
   5     (858) 375-7385; (888) 422-5191 fax
   6     amandas@potterhandy.com
               Attorneys for Plaintiff
   7
   8                            UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA

  10
  11        Rafael Arroyo                   Case No. 8:20-cv-02450-DOC-DFM
  12              Plaintiff,                First Amended Complaint For
                                            Damages And Injunctive Relief For
  13         v.                             Violations Of: Americans With
                                            Disabilities Act; Unruh Civil Rights Act
  14        CPLG Properties L.L.C., A
            Delaware Limited Liability
  15        Company; Corepoint TRS
            L.L.C., a Delaware Limited
  16        Liability Company; LQ
            Management L.L.C., a
  17        Delaware Limited Liability
            Company;
  18
                  Defendants,
  19
  20
  21         Plaintiff Rafael Arroyo complains of CPLG Properties L.L.C., a
  22   Delaware Limited Liability Company; Corepoint TRS L.L.C., a Delaware
  23   Limited Liability Company; LQ Management L.L.C., a Delaware Limited
  24   Liability Company and Does 1-10 (“Defendants”), and alleges as follows:
  25
  26      PARTIES:
  27      1. Plaintiff is a California resident with physical disabilities. He is
  28   substantially limited in his ability to walk. He is a paraplegic. He uses a


                                           1

       First Amended Complaint                         8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 2 of 12 Page ID #:73




   1   wheelchair for mobility.
   2      2. Defendant CPLG Properties L.L.C., a Delaware Limited Liability
   3   Company; Corepoint TRS L.L.C., a Delaware Limited Liability Company;
   4   owns the La Quinta Inn & Suites located at 3 Centerpointe Dr., La Palma,
   5   California currently and at all times relevant to this complaint. Defendant LQ
   6   Management L.L.C., a Delaware Limited Liability Company operates the
   7   Hotel currently and at all times relevant to this complaint.
   8      3. Plaintiff does not know the true names of Defendants, their business
   9   capacities, their ownership connection to the property and business, or their
  10   relative responsibilities in causing the access violations herein complained of,
  11   and alleges a joint venture and common enterprise by all such Defendants.
  12   Plaintiff is informed and believes that each of the Defendants herein,
  13   including Does 1 through 10, inclusive, is responsible in some capacity for the
  14   events herein alleged, or is a necessary party for obtaining appropriate relief.
  15   Plaintiff will seek leave to amend when the true names, capacities,
  16   connections, and responsibilities of the Defendants and Does 1 through 10,
  17   inclusive, are ascertained.
  18
  19      JURISDICTION:
  20      4. The Court has subject matter jurisdiction over the action pursuant to 28
  21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
  22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
  23      5. Pursuant to supplemental jurisdiction, an attendant and related cause
  24   of action, arising from the same nucleus of operative facts and arising out of
  25   the same transactions, is also brought under California’s Unruh Civil Rights
  26   Act, which act expressly incorporates the Americans with Disabilities Act.
  27      6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  28   founded on the fact that the real property which is the subject of this action is


                                              2

       First Amended Complaint                            8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 3 of 12 Page ID #:74




   1   located in this district and that Plaintiff's cause of action arose in this district.
   2
   3      PRELIMINARY STATEMENT
   4      7. This is a lawsuit challenging the reservation policies and practices of a
   5   place of lodging. Plaintiff does not know if any physical or architectural
   6   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
   7   violated any construction-related accessibility standard. Instead, this is about
   8   the lack of information provided on the hotel’s reservation website that would
   9   permit plaintiff to determine if there are rooms that would work for him.
  10      8. After decades of research and findings, Congress found that there was
  11   a “serious and pervasive social problem” in America: the “discriminatory
  12   effects” of communication barriers to persons with disability. The data was
  13   clear and embarrassing. Persons with disabilities were unable to “fully
  14   participate in all aspects of society,” occupying “an inferior status in our
  15   society,” often for no other reason than businesses, including hotels and
  16   motels, failed to provide information to disabled travelers. Thus, Congress
  17   decided “to invoke the sweep of congressional authority” and issue a “national
  18   mandate for the elimination of discrimination against individuals with
  19   disabilities,” and to finally ensure that persons with disabilities have “equality
  20   of opportunity, full participation, independent living” and self-sufficiency.
  21      9. As part of that effort, Congress passed detailed and comprehensive
  22   regulations about the design of hotels and motels. But, as importantly,
  23   Congress recognized that the physical accessibility of a hotel or motel means
  24   little if the 61 million adults living in America with disabilities are unable to
  25   determine which hotels/motels are accessible and to reserve them. Thus,
  26   there is a legal mandate to provide a certain level of information to disabled
  27   travelers.
  28      10. But despite the rules and regulations regarding reservation procedures,


                                                 3

       First Amended Complaint                               8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 4 of 12 Page ID #:75




   1   a 2019 industry article noted that: “the hospitality sector has largely
   2   overlooked the importance of promoting accessible features to travelers.”
   3      11. These issues are of paramount important. Persons with severe
   4   disabilities have modified their own residences to accommodate their unique
   5   needs and to ameliorate their physical limitations. But persons with disabilities
   6   are never more vulnerable than when leaving their own residences and having
   7   to travel and stay at unknown places of lodging. They must be able to ascertain
   8   whether those places work for them.
   9
  10      FACTUAL ALLEGATIONS:
  11      12. Due to plaintiff’s disability, he is unable to, or seriously challenged in his
  12   ability to, stand, move, reach objects mounted at heights above his shoulders,
  13   transfer from his chair to other equipment, and maneuver around fixed
  14   objects.
  15      13. Thus, Plaintiff needs an accessible guestroom, and he needs to be given
  16   information about accessible features in hotel rooms so that he can confidently
  17   book those rooms and travel independently and safely.
  18      14. Plaintiff wanted to take a staycation in September of 2020 and then,
  19   more recently, in August of 2021 in the La Palma, California, area.
  20      15. He had tremendous difficulty in finding a hotel that provided enough
  21   information about accessibility features that would permit him to
  22   independently assess whether the rooms worked for him.
  23      16. Among the hotels he was considering and would have liked to book was
  24   the La Quinta Inn & Suites located at 3 Centerpointe Dr., La Palma, California
  25   because this hotel was at a desirable price and location.
  26      17. But, because plaintiff could not find sufficient accessibility information
  27   on reservation websites—he originally examined the expedia.com site and
  28   then the hotel’s own website—he was deterred from booking his hotel.


                                                4

       First Amended Complaint                               8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 5 of 12 Page ID #:76




   1      18. On or about March 2, 2021, plaintiff went to the La Quinta Inn & Suites
   2   reservation website at https://www.wyndhamhotels.com/laquinta/la-palma-
   3   california/la-quinta-buena-park/overview? to book a room if he could find
   4   one that was accessible to him.
   5      19. This website reservation site is either maintained and operated by the
   6   defendant or is run by a third party on the defendant’s behalf. It is the official
   7   online reservation system for this hotel.
   8      20. Plaintiff found that there was insufficient data or details about the hotel
   9   or any of the accessible guestrooms to give him the ability to independently
  10   assess whether they worked for him.
  11      21. There were a couple sources of information on the website that provided
  12   information about the accessible features. But these areas provided very little
  13   in the way of actual information and detail.
  14      22. For example, under a general accessibility tab on the website, the hotel
  15   has a laundry list of “Accessible” features wherein it simply identified in
  16   bulleted fashion each area claimed to be accessible, e.g., “Accessible Business
  17   Center,” “Accessible Car Self-Park,” “Accessible Fitness Center,” “Accessible
  18   Front Desk,” etc.
  19      23. But this information only identifies accessible features and does not
  20   (except in just one case) describe or detail those accessible features and
  21   certainly does not provide the plaintiff (or any wheelchair-using guest) with the
  22   ability to independently assess whether the hotel works for him.
  23      24. Just about every hotel has a business center, concierge desk, elevators,
  24   parking, etc. All the hotel did here was to compile a list of public spaces at the
  25   hotel and slap the naked label “accessible” on it. This certainly does not meet
  26   the ADA requirement.
  27      25. Merely labelling something “accessible” is a conclusion or opinion and
  28   does not permit an independent assessment but require a wheelchair user to


                                               5

       First Amended Complaint                             8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 6 of 12 Page ID #:77




   1   hope that the hotel knows what it is talking about.
   2      26. This meager information falls far short of what the ADA requires and
   3   does not even come close to meeting the ADA requirement that hotels must
   4   not only identify but “describe accessible features in the hotels and guest rooms
   5   offered through its reservations service in enough detail to reasonably permit
   6   individuals with disabilities to assess independently whether a given hotel or
   7   guest room meets his or her accessibility needs.” 28 C.F.R. 36.302(e)(1)(ii)
   8   (emphasis added to key words).
   9      27. Turning to the information related to the actual accessible guestrooms,
  10   the hotel provides a description:
  11
  12
  13
  14
  15
  16
  17
  18
          28. Clocking on the green colored text that reads: “Room Details and
  19
       Accessible Amenities,” the reservation website takes a guest to a little longer
  20
       list that clarifies and adds some information:
  21
  22
  23
  24
  25
  26
  27
  28


                                              6

       First Amended Complaint                               8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 7 of 12 Page ID #:78




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22      29. There is some description and detail here about the bathtub (seats, grab
  23   bars, hand-held shower wand) but there is no information at all about the
  24   accessibility of the bed, accessibility of the toilet seat, or accessibility of the
  25   sink.
  26      30. Plaintiff, like any wheelchair user, simply needs to know some basic
  27   information (actual data, not adjectives) about these core features so that he
  28   can independently assess whether the hotel room works for him.


                                               7

       First Amended Complaint                              8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 8 of 12 Page ID #:79




   1      31. Plaintiff does not need an exhaustive list of accessibility features.
   2   Plaintiff does not need an accessibility survey to determine of a room works for
   3   him. Plaintiff, like the vast majority of wheelchair users, simply needs to know
   4   whether the core things about a guestroom work for him, i.e., bed, sink, toilet
   5   and be described in enough detail to permit him to independently assess that
   6   the room works for him and that he can book with confidence.
   7      32. Because the defendant has failed to identify and describe—and/or
   8   failed to provide the necessary information to the third party operator of the
   9   website reservation system—the core accessibility features in enough detail to
  10   reasonably permit individuals with disabilities to assess independently whether
  11   a given hotel or guest room meets his accessibility needs, the defendant fails
  12   to comply with its ADA obligations and the result is that the plaintiff is unable
  13   to engage in an online booking of the hotel room with any confidence or
  14   knowledge about whether the room will actually work for him due to his
  15   disability.
  16      33. Plaintiff lives less than 20 minutes from the hotel and is frequently in
  17   the area. Additionally, Plaintiff frequents a wide range of businesses to
  18   determine if they have complied with the anti-discrimination mandates of the
  19   ADA.
  20      34. As a veteran ADA tester, Plaintiff is aware that he needs to return to the
  21   hotel website and to patronize the hotel in order to have standing to see that
  22   the hotel comes into compliance with the ADA’s mandate regarding its
  23   reservation policies. Thus, plaintiff will use the hotel’s website reservation
  24   system to book a room and travel to the La Quinta Inn & Suites when it has
  25   been represented to him that the hotel’s website reservation system is
  26   accessible. Plaintiff will be discriminated against again, i.e., be denied his
  27   lawfully entitled access, unless and until the defendant is complies with the
  28   law.


                                               8

       First Amended Complaint                             8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 9 of 12 Page ID #:80




   1      35. Plaintiff would patronize this hotel but is deterred from doing so
   2   because of the lack of detailed information through the hotel’s reservation
   3   system.
   4      36. Plaintiff has reason and motivation to use the defendant’s hotel
   5   reservation and to stay at the defendant’s hotel in the future. Among his
   6   reasons and motivations are to assess these policies and facilities for
   7   compliance with the ADA and to see his lawsuit through to successful
   8   conclusion that will redound to the benefit of himself and all other similarly
   9   situated.
  10      37. Plaintiff routinely revisits and uses the facilities and accommodations
  11   of places he has sued to confirm compliance and to enjoy standing to
  12   effectuate the relief promised by the ADA.
  13
  14   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  15   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  16   Defendants.) (42 U.S.C. section 12101, et seq.)
  17      38. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  18   again herein, the allegations contained in all prior paragraphs of this
  19   complaint.
  20      39. Under the ADA, it is an act of discrimination to fail to make reasonable
  21   modifications in policies, practices, or procedures when such modifications
  22   are necessary to afford goods, services, facilities, privileges advantages or
  23   accommodations to person with disabilities unless the entity can demonstrate
  24   that taking such steps would fundamentally alter the nature of those goods,
  25   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
  26   12182(B)(2)(A)(ii).
  27      40. Specifically, with respect to reservations by places of lodging, a
  28   defendant must ensure that its reservation system, including reservations


                                              9

       First Amended Complaint                           8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 10 of 12 Page ID #:81




    1   made by “any means,” including by third parties, shall:
    2                    a. Ensure that individuals with disabilities can make
    3                       reservations for accessible guest rooms during the same
    4                       hours and in the same manner as individuals who do not
    5                       need accessible rooms;
    6                    b. Identify and describe accessible features in the hotels and
    7                       guest rooms offered through its reservations service in
    8                       enough detail to reasonably permit individuals with
    9                       disabilities to assess independently whether a given hotel
   10                       or guest room meets his or her accessibility needs; and
   11                    c. Reserve, upon request, accessible guest rooms or specific
   12                       types of guest rooms and ensure that the guest rooms
   13                       requested are blocked and removed from all reservations
   14                       systems.
   15     41. Here, the defendant failed to modify its reservation policies and
   16   procedures to ensure that it identified and described accessible features in the
   17   hotels and guest rooms in enough detail to reasonably permit individuals with
   18   disabilities to assess independently whether a given hotel or guest room meets
   19   his or her accessibility needs and failed to ensure that individuals with
   20   disabilities can make reservations for accessible guest rooms during the same
   21   hours and in the same manner as individuals who do not need accessible
   22   rooms.
   23
   24   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   25   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   26   Code § 51-53.)
   27     42. Plaintiff repleads and incorporates by reference, as if fully set forth
   28   again herein, the allegations contained in all prior paragraphs of this


                                              10

        First Amended Complaint                            8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 11 of 12 Page ID #:82




    1   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    2   that persons with disabilities are entitled to full and equal accommodations,
    3   advantages, facilities, privileges, or services in all business establishment of
    4   every kind whatsoever within the jurisdiction of the State of California. Cal.
    5   Civ. Code §51(b).
    6     43. The Unruh Act provides that a violation of the ADA is a violation of the
    7   Unruh Act. Cal. Civ. Code, § 51(f).
    8     44. Defendants’ acts and omissions, as herein alleged, have violated the
    9   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
   10   reservation policies and practices.
   11     45. Because the violation of the Unruh Civil Rights Act resulted in difficulty
   12   and discomfort for the plaintiff, the defendants are also each responsible for
   13   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
   14
   15
               PRAYER:
   16
               Wherefore, Plaintiff prays that this Court award damages and provide
   17
        relief as follows:
   18
            1. For injunctive relief, compelling Defendants to comply with the
   19
        Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   20
        plaintiff is not invoking section 55 of the California Civil Code and is not
   21
        seeking injunctive relief under the Disabled Persons Act at all.
   22
            2. For equitable nominal damages under the ADA.
   23
            3. Damages under the Unruh Civil Rights Act, which provides for actual
   24
        damages and a statutory minimum of $4,000 for each offense.
   25
   26
   27
   28


                                               11

        First Amended Complaint                             8:20-cv-02450-DOC-DFM
Case 8:20-cv-02450-DOC-DFM Document 19 Filed 03/11/21 Page 12 of 12 Page ID #:83




    1      4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    2   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
    3
    4   Dated: March 10, 2021           CENTER FOR DISABILITY ACCESS
    5
                                              By: /s/ Russell Handy              .
    6
                                              Russell Handy
    7                                         Attorney for Plaintiff
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                             12

        First Amended Complaint                             8:20-cv-02450-DOC-DFM
